

Exhibit 10.1


 


March 14, 2014


 


Mr. Gregory Roberts
President and CEO
Spectrum Group International, Inc.
1063 McGaw
Irvine, California 92614


Dear Greg:


Please accept this letter as my resignation from the board of directors of
Spectrum Group International, Inc. (the “Company”), effective upon the spinoff
from the Company of its subsidiary A-Mark Precious Metals, Inc. (“A-Mark”) and
my appointment as director of A-Mark.


My resignation is not a result of a disagreement with the Company.




Sincerely,


/s/ Jeffrey D. Benjamin



